                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

ANTONIO MAURICE FORTSON,                )
#267 832,                               )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:19-CV-493-WKW
                                        )                [WO]
L. JAMISON, et al.,                     )
                                        )
             Defendants.                )

                                    ORDER

      On October 28, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 8.) Upon an independent review of

the record, it is ORDERED that the Recommendation (Doc. # 8) is ADOPTED and

that this action is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 21st day of November, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
